Exhibit 10.1



EXECUTION VERSION
 
ESCROW AGREEMENT
 
This Escrow Agreement, dated as of May 1, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among  CCU Escrow Corporation, a Texas
corporation (“Escrow Corp.”), Clear Channel Communications, Inc., a Texas
corporation (the “Company”), U.S. Bank National Association, as trustee under
the Indenture defined below (together with its successors in such capacity in
accordance with the Indenture, the “Trustee”), U.S. Bank National Association,
as escrow agent (in such capacity, the “Escrow Agent”), and U.S. Bank National
Association, as “securities intermediary,” as such term is defined in the UCC
(as defined herein) (in such capacities as Escrow Agent and securities
intermediary, the “Financial Institution”).
 
RECITALS
 
A.
Pursuant to that certain Indenture, dated as of May 1, 2014 (as may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”), between Escrow Corp. and the Trustee, Escrow Corp. is issuing
$850,000,000 in aggregate principal amount of 10% Senior Notes due 2018 (the
“Notes”).  Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Indenture.

 
B.
Escrow Corp. and the Company have agreed, for the benefit of the holders of
Notes and the Trustee, that the Deposit (as defined below) will be made on the
date of this Agreement and that thereafter the Escrow Property (as defined
below) will only be withdrawn as provided in Section 2.3.

 
In consideration of the promises and agreements of Escrow Corp. and the Company
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Escrow Corp., the Company, the Trustee, the
Financial Institution and the Escrow Agent agree as follows:
 
ARTICLE 1
APPOINTMENT OF ESCROW AGENT
 
Section 1.1 Appointment of the Escrow Agent.  Escrow Corp. and the Company
hereby designate and appoint the Escrow Agent to act as escrow agent and
depositary in accordance with the terms and conditions of this Agreement, and
the Escrow Agent hereby accepts such designation and appointment and, upon
receipt by wire transfer of the Deposit in accordance with Section 2.1, agrees
to hold, invest and disburse the Escrow Property in accordance with this
Agreement.
 
ARTICLE 2
ESCROW DEPOSIT
 
Section 2.1 Receipt of Escrow Property; Grant of Security Interest.
 
(a) Upon execution hereof, (i) Escrow Corp. shall deposit, or cause to be
deposited, with the Escrow Agent, in the Escrow Account (as defined below)
$850,000,000 by wire transfer in immediately available funds (the “Proceeds”)
and (ii) the Company shall deposit, or cause to be deposited with the Escrow
Agent, in the Escrow Account (as defined below) $13,930,555.56 by wire transfer
in immediately available funds (the “Additional Escrow Amount” and, together
with the Proceeds, the “Deposit”), representing an amount sufficient to pay
accrued interest on the Notes from May 1, 2014 to, but not including, June 30,
2014.  Upon receipt of the Deposit into the Escrow Account, the Escrow Agent
shall give notice of such receipt, in the form attached hereto as Exhibit A, to
Escrow Corp.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Escrow Agent shall accept the Deposit and shall hold such funds, all
investments thereof, any Distributions (as hereinafter defined) and the proceeds
of the foregoing in the account referred to in Schedule I attached hereto (such
account, the “Escrow Account”) maintained by the Escrow Agent in the name of the
Escrow Agent, acting in such capacity, for disbursement in accordance with the
provisions of Section 2.3, and otherwise to be administered in accordance with
the terms of this Agreement.  The Escrow Account shall be held as a segregated
account and shall be properly identified by the Escrow Agent on its books and
records as an escrow account held for the benefit of the parties to this
Agreement and subject to its terms.  Neither Escrow Corp., the Company nor the
Trustee shall have any access to the Escrow Account or the Escrow Property,
other than the limited contractual right to receive (or, in the case of the
Trustee, have the Paying Agent receive) the Escrow Property under the
circumstances and to the extent specified in Section 2.3 hereof and the right of
the Trustee to give Entitlement Orders (as defined below) in accordance with
Sections 2.1(c) and (e) and in connection therewith, the Trustee shall be the
entitlement holder with respect to the Escrow Account.  The Deposit, the Escrow
Account and all funds or securities now or hereafter credited to or deposited in
the Escrow Account, all investments of any of the foregoing, plus all interest,
dividends and other distributions and payments on any of the foregoing
(collectively the “Distributions”) received or receivable in respect of any of
the foregoing, together with all proceeds of any of the foregoing are
collectively referred to herein as “Escrow Property.”  The Escrow Agent agrees
to accept delivery of the Escrow Property and shall hold and safeguard the
Escrow Property and shall hold and dispose of the Escrow Property only in
accordance with the terms hereof.
 
(c) It is the intention of the parties hereto that this Agreement create a true
escrow and that Escrow Corp. and the Company will have no rights in the Escrow
Account or the other Escrow Property other than the right under this Agreement
to receive the Escrow Property under the circumstances specified in Section
2.3(a) or the right to have the Escrow Property paid to the Paying Agent for its
account pursuant to Section 2.3(b) or (c).  If, notwithstanding the intention of
the parties hereto, Escrow Corp. is deemed to have any interest in the Escrow
Account or the other Escrow Property, then (i) Escrow Corp. hereby pledges,
assigns and grants to the Trustee, for its benefit and the benefit of the
holders of the Notes, as security for the due and punctual payment when due of
all amounts that may be payable from time to time in respect of the Obligations
(including any interest, fees and expenses that may commence following the
commencement of any  proceeding of a type described in Section 6.01(5) or
6.01(6) of the Indenture (without regard to materiality thresholds or grace
periods set forth therein), whether or not a claim for such amounts is allowed
in any such proceeding) (collectively, the “Secured Obligations”), a continuing
security interest in, and a lien on, all of Escrow Corp.’s rights, whether now
existing or hereafter acquired or arising, to receive the Escrow Property
pursuant to this Agreement and in all right, title and interest of Escrow Corp.,
whether now existing or hereafter acquired or arising, in the Escrow Account and
all Escrow Property and security entitlements in respect of the Escrow Account
and all financial assets credited to the Escrow Account from time to time, and
(ii) it is intended by the parties that this Agreement shall grant to the
Trustee “control” (within the meaning of such term under Section 8-106 and 9-106
of the UCC) over the securities entitlements to the Escrow Account and to all
Escrow Property credited to the Escrow Account, as further provided in Section
2.1(e) below, in each case of clauses (i) and (ii) above, until such time as the
Escrow Property is released from the Escrow Account pursuant to Section 2.3(a),
(b) or (c).
 
 
2

--------------------------------------------------------------------------------

 
(d) The parties hereto acknowledge and agree that (a) the Escrow Account will be
treated as a “Securities Account,” (b) the Escrow Property (other than the
Escrow Account) and other assets credited to the Escrow Account will be treated
as “Financial Assets,” (c) this Agreement governs the Escrow Account and
provides rules governing the priority among possible “Entitlement Orders”
received by the Financial Institution from the Trustee and any other persons
entitled to give “Entitlement Orders” with respect to such “Financial Assets”
and (d) the “Securities Intermediary’s Jurisdiction” is the State of New
York.  The Financial Institution represents and warrants that it is a
“Securities Intermediary” with respect to the Escrow Account and the “Financial
Assets” credited to the Escrow Account.  Except as specifically provided herein,
the terms of the New York Uniform Commercial Code, as amended, or any successor
provision (the “UCC”), will apply to this Agreement, and all terms quoted in
this clause (d) will have the meanings assigned to them by Article 8 and Article
9 of the UCC.
 
(e) The Escrow Agent hereby agrees that all property delivered to the Escrow
Agent for crediting to the Escrow Account will be promptly credited to the
Escrow Account by the Financial Institution.  The Financial Institution
represents and warrants that it has not entered into, and agrees that it will
not enter into, any control agreement or any other agreement relating to the
Escrow Account or the other Escrow Property with any other third party without
the prior written consent of Escrow Corp. and the Trustee.  The parties agree
that all financial assets (except cash) credited to the Escrow Account will be
registered in the name of the Financial Institution or indorsed to the Financial
Institution or in blank and in no case will any financial asset credited to the
Escrow Account be registered in the name of Escrow Corp. or the Company, payable
to the order of Escrow Corp. or the Company or specially indorsed to Escrow
Corp. or the Company unless such financial asset has been further indorsed to
the Financial Institution or in blank.  Each of the parties hereto acknowledges
and agrees that the Escrow Account will be under the control (within the
meanings of Sections 8-106 and 9-106 of the UCC) of the Trustee for its benefit
as Trustee and the benefit of the Holders of the Notes and, notwithstanding any
other provision of this Agreement, the Financial Institution will comply with
all “entitlement orders” (as defined in Section 8-102 of the UCC and including
any instruction by the Trustee to liquidate and/or distribute the Escrow
Property, collectively, “Entitlement Orders”) with respect to the Escrow Account
(and all security entitlements in respect of the Escrow Account and all
financial assets credited to the Escrow Account from time to time) and all
instructions directing disposition of funds in the Escrow Account, in each case
originated by the Trustee without further consent of Escrow Corp., the Company
or any other person.  Without limiting the generality of the foregoing, it is
hereby expressly acknowledged that, as between Escrow Corp. and the Trustee, the
Trustee agrees that it shall not have the right to exercise any remedies in its
capacity as a secured party or deliver any such Entitlement Order or instruction
unless and until the Notes have become due and payable pursuant to Section 6.02
of the Indenture.
 
(f) Escrow Corp. agrees to take all steps reasonably necessary in connection
with the perfection of the Trustee’s security interest in this Agreement and the
Escrow Property and the protection of the Escrow Property from claims by third
parties and, without limiting the generality of the foregoing, Escrow Corp.
hereby agrees to file or to cause to be filed one or more UCC financing
statements in such jurisdictions and filing offices and containing such
description of collateral as is necessary in order to perfect the security
interest granted herein.  Escrow Corp. represents and warrants that it is duly
formed and validly existing as a corporation under the laws of the state of
Texas and is not organized under the laws of any other jurisdiction, and hereby
agrees that, prior to the termination of this Agreement, it will not change its
name or jurisdiction of organization (other than in connection with the merger
of Escrow Corp. with and into the Company) without giving the Trustee prior
written notice thereof and taking all steps required under the UCC to cause the
security interests granted herein to remain perfected.
 
Section 2.2 Investments.
 
(a) The Escrow Agent is hereby authorized to deposit, transfer, hold and invest
the Escrow Property and any investment income thereon in any investment set
forth in Exhibit D (“Permitted Escrow Investments”).  The Escrow Agent shall
invest the Escrow Property in Permitted Escrow Investments as may be specified
in writing by Escrow Corp. from time to time following the date thereof in any
certificate executed by one of the authorized signatories of Escrow Corp. listed
on Exhibit E-1A to this Agreement and delivered by Escrow Corp. to the Escrow
Agent and the Trustee.  In the absence of such a written direction, the Escrow
Property will remain uninvested.  Any investment earnings and income on the
Escrow Property shall become part of the Escrow Property, and shall be disbursed
in accordance with Section 2.3 or Section 2.5 of this Agreement.  The Financial
Institution will credit all such investments to the Escrow Account and hereby
agrees to treat any such investment as a “Financial Asset” within the meaning of
Section 8-102(a)(9) of the UCC.
 
 
3

--------------------------------------------------------------------------------

 
(b) The Escrow Agent is hereby authorized and directed to sell or redeem any
such investments as it deems necessary to make any payments or distributions
required under this Agreement.  The Escrow Agent, in its capacity as escrow
agent hereunder, shall have no responsibility or liability for any loss which
may result from any investment or sale of investment made pursuant to Section
2.2(a).  The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or any such
affiliate is acting as agent of the Escrow Agent or for any third person or
dealing as principal for its own account.  Escrow Corp. acknowledges that the
Escrow Agent is not providing investment supervision, recommendations, or
advice.
 
Section 2.3 Disbursements.  The Escrow Agent is directed to and shall distribute
the Escrow Property in the following manner:
 
(a)           If the Escrow Agent shall have received a certificate from the
Company in the form attached hereto as Exhibit B (the “Escrow Release
Certificate”), executed by one of the authorized signatories of the Company
listed on Exhibit E-1B to this Agreement, then the Escrow Agent shall as soon as
practicable liquidate and release and thereafter deliver all (and not less than
all) Escrow Property in accordance with the instructions and on the date and at
or before the time requested therein, which requested disbursement date shall be
a Business Day not earlier than two (2) Business Days after delivery of the
Escrow Release Certificate and in no event later than June 30, 2014 (the
“Redemption Deadline”).  The Escrow Agent shall confirm in writing to the
Company and the Trustee that the Escrow Property has been transferred by it to
the Company (or as directed by the Company) and Goldman, Sachs & Co.,
respectively, in accordance with the Escrow Release Certificate.
 
(b)           If the Escrow Agent shall have received a certificate from the
Company in the form attached hereto as Exhibit C (the “Redemption Release
Certificate”), executed by one of the authorized signatories listed on Exhibit
E-1B to this Agreement, then the Escrow Agent shall liquidate as soon as
practicable and transfer to the Paying Agent and Escrow Corp. all (and not less
than all) Escrow Property in accordance with the instructions and on the date
requested therein (or, if such requested date is not a Business Day, on the
following Business Day), which requested disbursement date shall be the third
Business Day following the date on which the Escrow Agent receives the
Redemption Release Certificate.  The Escrow Agent shall confirm in writing to
the Company and the Trustee that the Escrow Property has been released by it in
accordance with the Redemption Release Certificate.
 
(c)           If there is any Escrow Property in the Escrow Account after the
Redemption Deadline then, notwithstanding any objection, claim, demand or other
notice from Escrow Corp. and the Company (each of which are hereby waived by
Escrow Corp. and the Company) or any other person to the contrary, the Escrow
Agent shall liquidate and transfer to the Paying Agent Escrow Property in an
amount sufficient to redeem all outstanding Notes at a redemption price equal to
100% of the issue price of the Notes, plus accrued and unpaid interest to, but
excluding the date of redemption, by no later than June 30, 2014.  The Escrow
Agent shall liquidate and transfer to Escrow Corp. the remainder of the Escrow
Property in the Escrow Account.  The Escrow Agent shall confirm in writing to
the Trustee and the Company that the Escrow Property has been released by it in
accordance with this Section 2.3(c).
 
 
4

--------------------------------------------------------------------------------

 
Section 2.4 Income Tax Allocation and Reporting.
 
(a) Escrow Corp. and the Company agree that, for tax reporting purposes, all
interest and other income from investment of the Escrow Property shall, as of
the end of each taxable period and to the extent required by the Internal
Revenue Service, be reported as having been earned by Escrow Corp., whether or
not such income was disbursed during such taxable period.
 
(b) Prior to closing, Escrow Corp. shall provide the Escrow Agent with certified
tax identification numbers by furnishing appropriate forms W-9 or W-8 and such
other tax forms and documents that the Escrow Agent may reasonably
request.  Escrow Corp. and the Company understand that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the investment of the Escrow Property.
 
(c) To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrow Property,
upon the prior written consent of Escrow Corp., which shall not be unreasonably
withheld, the Escrow Agent shall satisfy such liability to the extent possible
from the Escrow Property.  The Company shall indemnify, defend and hold harmless
the Escrow Agent from and against any tax, late payment, interest, penalty or
other cost or expense that may be assessed against the Escrow Agent on or with
respect to the Escrow Property and the investment thereof unless such tax, late
payment, interest, penalty or other cost or expense shall have been finally
adjudicated by a court of competent jurisdiction to have been caused by the
gross negligence, bad faith or willful misconduct of the Escrow Agent or a
breach of the contractual terms of this Agreement.  The indemnification provided
by this Section 2.4(c) is in addition to the indemnification provided in Section
4.1 and shall survive the resignation of the Escrow Agent and the termination of
this Agreement.  For the avoidance of doubt, the terms of this Section 2.4(c)
are not intended, and shall not be construed, to apply to any income tax
liability of the Escrow Agent arising from its receipt of compensation
hereunder.
 
Section 2.5 Termination.  Upon the disbursement of all of the Escrow Property in
accordance with Section 2.3(a), (b) or (c), this Agreement shall terminate and
be of no further force and effect except that the provisions of Sections 2.4(c),
4.1, 4.2, 5.4 and 5.5 hereof shall survive termination.  Upon termination of
this Agreement, all security interest of the Trustee for the benefit of the
holders of the Notes granted pursuant to, and described in, Section 2.1 of this
Agreement shall automatically terminate without any further action and the
Escrow Property, when delivered by the Escrow Agent pursuant to Section 2.3(a),
(b) or (c), will be delivered to the recipient free and clear of any and all
existing or future liens, claims, encumbrances or right of set-off of any
person, including without limitation, the Escrow Agent, the Paying Agent, the
Trustee, Goldman, Sachs & Co. and any holder of the Notes.  Upon any such
termination pursuant to this Section 2.5, the Trustee hereby authorizes Escrow
Corp. and the Company to take all steps reasonably necessary to terminate any
financing statements that have not been terminated pursuant to Section 2.1
hereof at the Escrow Corp.’s or the Company’s expense and the Trustee shall
execute such other documents without recourse, representation or warranty of any
kind as Escrow Corp. or the Company may reasonably request in writing to
evidence or confirm the termination of such security interest.
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE 3
DUTIES OF THE ESCROW AGENT
 
Section 3.1 Scope of Responsibility.  Notwithstanding any provision to the
contrary or references to other documents or agreements contained herein, the
Escrow Agent is obligated only to perform the duties specifically set forth in
this Agreement, which shall be deemed purely ministerial in nature.  Except as
is required herein and by applicable law, no duties will be implied with respect
to the Escrow Agent.  Under no circumstances will the Escrow Agent be deemed to
be a fiduciary to Escrow Corp., the Company or any other person under this
Agreement.  The Escrow Agent will not be responsible or liable for the failure
of Escrow Corp. or the Company to perform in accordance with this
Agreement.  The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument,
or document other than this Agreement, whether or not an original or a copy of
such agreement has been provided to the Escrow Agent; and the Escrow Agent shall
have no duty to know or inquire as to the performance or nonperformance of any
provision of any such agreement, instrument, or document.  In the event that any
of the terms and provisions of any other agreement between any of the parties
hereto conflict or are inconsistent with any of the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall govern and control
the duties of the Escrow Agent in all respects.  Escrow Agent shall not be
obligated to take any legal action or commence any proceeding in connection with
the Deposit in the Escrow Account, this Agreement, any other agreement,
instrument, or document in connection with this Agreement, or to appear in,
prosecute or defend any such legal action or proceeding, except as is required
by law.  This Agreement sets forth all matters pertinent to the escrow
contemplated hereunder, and no additional obligations of the Escrow Agent shall
be inferred or implied from the terms of this Agreement or any other agreement.
 
Section 3.2 Attorneys and Agents.  The Escrow Agent shall be entitled to rely on
and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of legal counsel or other appropriate
professionals reasonably retained or consulted by the Escrow Agent unless any
action taken or omitted to be taken based on such advice shall have been finally
adjudicated by a court of competent jurisdiction to have been gross negligence
or willful misconduct by the Escrow Agent.  The Escrow Agent shall be reimbursed
as set forth in Section 4.1 for any and all reasonable compensation (reasonable
and documented out-of-pocket fees, expenses and other costs) paid and/or
reimbursed to such legal counsel and/or professionals.  The Escrow Agent may
perform any and all of its duties through its agents, representatives,
attorneys, custodians, and/or nominees.
 
Section 3.3 Reliance.  The Escrow Agent shall not be liable for any action taken
or not taken by it in good faith and in accordance with the direction or consent
of the Escrow Corp. or the Company pursuant to Sections 2.2, 2.3(a) and 2.3(b)
or pursuant to Section 2.3(c) unless any action taken or omitted to be taken
based on such advice shall have been finally adjudicated by a court of competent
jurisdiction to have been gross negligence or willful misconduct by the Escrow
Agent.  The Escrow Agent shall not be liable for acting or refraining from
acting upon any notice, request, consent, direction, requisition, certificate,
order, affidavit, letter, or other paper or document believed by it, acting in
good faith, to be genuine and correct and to have been signed or sent by the
proper person or persons, without further inquiry into the person’s or persons’
authority.  Concurrent with the execution of this Agreement, Escrow Corp. and
the Company shall deliver to the Escrow Agent authorized signers’ forms in the
form of Exhibit E-1A and Exhibit E-1B to this Agreement.
 
Section 3.4 Right Not Duty Undertaken.  The permissive rights of the Escrow
Agent to do things enumerated in this Agreement shall not be construed as
duties.
 
 
6

--------------------------------------------------------------------------------

 
Section 3.5 No Financial Obligation.  No provision of this Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Agreement.
 
Section 3.6 No Other Rights in the Escrow Account.  The Escrow Agent and the
Financial Institution each expressly agree that they shall not have, and hereby
expressly waive, any rights or interests in or to or against the Escrow Account
or the Escrow Property, except as and to the extent expressly set forth in this
Agreement.
 
ARTICLE 4
PROVISIONS CONCERNING THE ESCROW AGENT AND THE TRUSTEE
 
Section 4.1 Indemnification.  The Company shall indemnify, defend and hold
harmless the Escrow Agent and the Financial Institution from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
reasonable and documented out-of-pocket attorneys’ fees and expenses or other
reasonable and documented out-of-pocket professional fees and expenses which the
Escrow Agent, the Financial Institution and their directors, officers, employees
and agents (collectively, the “Indemnified Parties”) may suffer or incur by
reason of any action, claim or proceeding brought against any of the Indemnified
Parties, arising out of or relating in any way to this Agreement or any
transaction to which this Agreement relates, unless such loss, liability, cost,
damage or expense shall have been finally adjudicated by a court of competent
jurisdiction to have been directly caused by the gross negligence, bad faith or
willful misconduct of any Indemnified Party or a breach of the contractual terms
of this Agreement.  The provisions of this Section 4.1 shall survive the
resignation or removal of the Escrow Agent and the termination of this
Agreement.
 
Section 4.2 Limitation of Liability.  THE ESCROW AGENT AND THE FINANCIAL
INSTITUTION SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES,
LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN
DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY
RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF ANY
INDEMNIFIED PARTY OR A BREACH OF THE CONTRACTUAL TERMS OF THIS AGREEMENT, OR
(II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT AND THE
FINANCIAL INSTITUTION HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
Section 4.3 Resignation or Removal.  The Escrow Agent may resign at any time by
furnishing written notice of its resignation to the other parties
hereto.  Escrow Corp. and the Company may remove the Escrow Agent by furnishing
to the Escrow Agent a joint written notice of its removal along with payment of
all fees and expenses to which it is entitled through the date of
termination.  Such resignation or removal, as the case may be, shall be
effective thirty (30) days after the delivery of such notice or upon the earlier
appointment of a successor as set forth below, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property in
accordance with the terms of this Agreement and to deliver the same to a
successor escrow agent as shall be appointed by Escrow Corp., as evidenced by
written notice filed with the Escrow Agent or in accordance with a court
order.  Escrow Corp. agrees that such successor shall be a Person that would
have been qualified to be a successor Trustee in accordance with the terms of
the Indenture.  If Escrow Corp. has failed to appoint a successor escrow agent
prior to the expiration of thirty (30) days following the delivery of such
notice of resignation or removal, the Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon Escrow Corp.
 
 
7

--------------------------------------------------------------------------------

 
Section 4.4 Compensation.  The Escrow Agent shall be entitled to compensation
for its services as separately agreed to by Escrow Corp. and the Escrow Agent,
which compensation shall be paid by Escrow Corp.  The fee agreed upon for the
services rendered hereunder is intended as full compensation for the Escrow
Agent’s services as contemplated by this Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Agreement
are not fulfilled, or the Escrow Agent renders any service not contemplated in
this Agreement, or there is any assignment of interest in the subject matter of
this Agreement, or any material modification hereof, or if any material
controversy arises hereunder, or the Escrow Agent is made a party to any
litigation pertaining to this Agreement or the subject matter hereof, then the
Escrow Agent shall be compensated for such extraordinary services and reimbursed
for all reasonable and documented out-of-pocket costs and expenses, including
reasonable and documented out-of-pocket attorneys’ fees and expenses, occasioned
by any such delay, controversy, litigation or event.
 
Section 4.5 Disagreements.  The Escrow Agent shall not be required to make any
disbursement under Section 2.3 of this Agreement or otherwise to act on any
request or instruction provided to it under this Agreement (i) if, in the Escrow
Agent’s reasonable opinion, it does not comply with the requirements of this
Agreement; or (ii) in the event of a material disagreement between the Company
and the Trustee resulting in conflicting claims or demands being made in
connection with the Escrow Property that, in the Escrow Agent’s reasonable
judgment, subjects it to risk of liability.  If the Escrow Agent refuses to make
any disbursement or otherwise to act on any request or instruction provided to
it under this Agreement, it must promptly notify Escrow Corp., the Company and
the Trustee in writing of the decision not to act and thereafter it shall
liquidate, release and deliver the Escrow Property in accordance with the
instructions to be provided in writing and executed by (i) one of the authorized
signatories listed on Exhibit E-1A or Exhibit E-1B  to this Agreement and (ii)
one of the authorized signatories of the Trustee, or in accordance with a court
order.
 
Section 4.6 Merger or Consolidation.  Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act; provided that prompt written notice thereof
shall be delivered by the Escrow Agent to Escrow Corp., the Company and the
Trustee.
 
Section 4.7 Attachment of Escrow Property; Compliance with Legal Orders.  In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent (a) shall promptly
notify each of Escrow Corp., the Company and the Trustee, and (b) is hereby
expressly authorized, in its reasonable judgment, based upon advice of legal
counsel, to respond as it deems appropriate or to comply with all writs, orders
or decrees so entered or issued as advised by legal counsel is binding upon it,
whether with or without jurisdiction; provided, however, prior to taking such
action, the Escrow Agent shall give prompt notice to Escrow Corp., the Company
and the Trustee and no later than two (2) Business Days after receipt of such
order, judgment or decree and, to the extent permitted under applicable law,
deliver all relevant documents ancillary to such order, judgment or decree to
Escrow Corp., the Company and the Trustee prior to taking such action, in order
that Escrow Corp., the Company and the Trustee may have a reasonable opportunity
to appear and be heard in such matter and seek an appropriate protective order
or pursue other legal remedies.  In the event that the Escrow Agent obeys or
complies with any such writ, order or decree as provided in this Section 4.7 it
shall not be liable to Escrow Corp., the Company or any other person, firm or
corporation should, by reason of such compliance notwithstanding, such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.
 
 
8

--------------------------------------------------------------------------------

 
Section 4.8 Force Majeure.  In no event shall the Escrow Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including, without limitation, strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Escrow Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.
 
Section 4.9 Concerning the Trustee.  This Agreement has been accepted, executed
and delivered by the Trustee in its capacity as Trustee under and pursuant to
the terms of the Indenture.  The Trustee shall be entitled to all rights,
privileges, immunities and protections set forth in the Indenture in the
acceptance, execution, delivery and performance of this Agreement as though
fully set forth herein.
 
ARTICLE 5
MISCELLANEOUS
 
Section 5.1 Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of Escrow Corp., the Company, the Trustee, on behalf of the
holders of the Notes, and the Financial Institution and their respective
successors and permitted assigns.  No other persons (other than Goldman, Sachs &
Co., which shall be an express third party beneficiary hereof solely with
respect to provisions hereof relating to the payment of the Initial Purchaser
Fee) shall have any rights under this Agreement.  No assignment of the interest
of Escrow Corp. shall be binding unless and until written notice of such
assignment shall be delivered to the Escrow Agent and the Trustee and shall
require the prior written consent of the Escrow Agent and the Trustee (such
consent not to be unreasonably withheld).
 
Section 5.2 Escheat.  Escrow Corp. is aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state.  The Escrow Agent shall have no liability to Escrow Corp.,
the Company, their respective heirs, legal representatives, successors and
assigns, or any other party, should any or all of the Escrow Property escheat by
operation of law.
 
Section 5.3 Notices.  All notices, requests, demands, and other communications
required under this Agreement shall be in writing, in English, and shall be
deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission, (iii) by overnight delivery with a reputable national overnight
delivery service or (iv) by mail or by certified mail, return receipt requested,
and postage prepaid.  Furthermore, notices, requests, demands, and other
communications required under this Agreement may be delivered by email by way of
PDF attachment thereto of a manually executed document.  If notice is given to a
party, it shall be given at the address for such party set forth below.  It
shall be the responsibility of Escrow Corp. and the Company to notify the Escrow
Agent in writing of any name or address changes.  Any notice given shall be
deemed to have been given on the date received by the party to this Agreement to
whom such notice is given irrespective of when copies of such notice are
received by the other persons entitled to receive copies of such notice so long
as such copies are sent to such other persons at the same time and in the same
manner as such notice is sent to the party to this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
If to Escrow Corp. or the Company:
 
c/o Clear Channel Communications, Inc.
200 East Basse Road
San Antonio, Texas  78209
Facsimile:  (210) 832-3135
Attention:  General Counsel
 
With a copy to:
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Facsimile:  (312) 862-2200
Attention:  James S. Rowe
 
If to the Trustee:
 
U.S. Bank National Association
13737 Noel Road, Suite 800
Dallas, Texas  75240
Attn:  Global Corporate Trust Services
Telephone:  (972) 581-1622
Facsimile:  (972) 581-1660
Email:  brad.hounsel@usbank.com
 
If to the Escrow Agent or Financial Institution:
 
U.S. Bank National Association
13737 Noel Road, Suite 800
Dallas, Texas  75240
Attn:  Global Corporate Trust Services
Telephone:  (972) 581-1622
Facsimile:  (972) 581-1660
Email:  brad.hounsel@usbank.com
 
Section 5.4 Optional Security Procedures.  In the event funds transfer
instructions, address changes or change in contact information are given (other
than in writing at the time of execution of this Agreement), whether in writing,
by facsimile or otherwise, the Escrow Agent is authorized but shall be under no
duty to seek confirmation of such instructions by telephone call-back to the
person or persons designated on Exhibits E-1A and E-1B hereto, and the Escrow
Agent may rely upon the confirmation of anyone purporting to be the person or
persons so designated.  The persons and telephone numbers for call-backs may be
changed only in writing, email, facsimile, or electronic transmission and shall
be effective only after Escrow Agent has a reasonable opportunity to act on such
changes.  If the Escrow Agent is unable to contact any of the designated
representatives identified in Exhibits E-1A and E-1B, the Escrow Agent is hereby
authorized but shall be under no duty to seek confirmation of such instructions
by telephone call-back to any one or more of the Company’s or Escrow Corp.’s
executive officers (“Executive Officers”), as the case may be, which shall
include the titles of Chief Executive Officer, President and Vice President, as
the Escrow Agent may select.  Such Executive Officer shall deliver to the Escrow
Agent a fully executed incumbency certificate, and the Escrow Agent may rely
upon the confirmation of anyone purporting to be any such officer.  Company and
Escrow Corp. agree that the Escrow Agent may at its option record any telephone
calls made pursuant to this Section.  The Escrow Agent in any funds transfer may
rely solely upon any account numbers or similar identifying numbers provided by
the Company or Escrow Corp. to identify (a) the beneficiary, (b) the
beneficiary's bank, or (c) an intermediary bank.  The Escrow Agent may apply any
of the Escrow Funds for any payment order it executes using any such identifying
number, even when its use may result in a person other than the beneficiary
being paid, or the transfer of funds to a bank other than the beneficiary's bank
or an intermediary bank designated.  Company and Escrow Corp. acknowledge that
these optional security procedures are commercially reasonable.
 
 
10

--------------------------------------------------------------------------------

 
Section 5.5 Identifying Information.  To help the government fight the funding
of terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account.  For a non-individual person such as a business
entity, a charity, a trust, or other legal entity, the Escrow Agent requires
documentation to verify its formation and existence as a legal entity.  The
Escrow Agent may ask to see financial statements, licenses, identification, and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.  The parties acknowledge that a portion
of the identifying information set forth herein is being requested by the Escrow
Agent in connection with the USA Patriot Act, Pub.L.107-56 (the “Act”), and each
agrees to provide any additional information requested by the Escrow Agent in
connection with the Act or any other legislation or regulation to which Escrow
Agent is subject, in a timely manner.
 
Section 5.6 Dealings.  The Escrow Agent and any stockholder, director, officer
or employee of the Escrow Agent may buy, sell, and deal in any of the securities
of the either the Company or Escrow Corp and become pecuniarily interested in
any transaction in which the Company or Escrow Corp. may be interested, and
contract and lend money to the Company or Escrow Corp. and otherwise act as
fully and freely as though it were not Escrow Agent under this
Agreement.  Nothing herein shall preclude the Escrow Agent from acting in any
other capacity for the Company or Escrow Corp. or for any other entity.
 
Section 5.7 Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to the conflicts of law principles thereof.  The Financial
Institution’s jurisdiction for purposes of Sections 8-110 and 9-304 of the UCC
shall be the State of New York.
 
Section 5.8 Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ESCROW CORP., THE ESCROW AGENT OR ANY OTHER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
Section 5.9 Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties related to the Escrow Property.
 
Section 5.10 Amendment.  This Agreement may be amended, modified, superseded,
rescinded, or canceled only by a written instrument executed by Escrow Corp.,
the Company, the Trustee and the Escrow Agent.  The delivery of executed copies
of such amendments by PDF or facsimile transmission shall constitute effective
execution and delivery as to the parties and may be used in lieu of originals
for all purposes.  For the avoidance of doubt, the Trustee and the Escrow Agent
will enter into such amendments, supplements or modifications as are permitted
pursuant to the terms of the Indenture.
 
 
11

--------------------------------------------------------------------------------

 
Section 5.11 Severability.  If any provision of this Agreement, including any
phrase, sentence, clause, section or subsection, is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever.
 
Section 5.12 Waivers.  The failure of any party to this Agreement at any time or
times to require performance of any provision under this Agreement shall in no
manner affect the right at a later time to enforce the same performance.  A
waiver by any party to this Agreement of any such condition or breach of any
term, covenant, representation, or warranty contained in this Agreement, in any
one or more instances, shall neither be construed as a further or continuing
waiver of any such condition or breach nor a waiver of any other condition or
breach of any other term, covenant, representation, or warranty contained in
this Agreement.
 
Section 5.13 Headings.  Section headings of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or otherwise
modify any of the terms or provisions of this Agreement.
 
Section 5.14 Counterparts.  This Agreement may be executed in one or more
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument.  The delivery of executed copies of this Escrow Agreement by PDF or
facsimile transmission shall constitute effective execution and delivery as to
the parties and may be used in lieu of originals for all purposes.
 
[The remainder of this page left intentionally blank.]

 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
CCU ESCROW CORPORATION
 
 
By:  /s/ Brian D. Coleman
 

 
 
Name:  Brian D. Coleman

 
Title:    Senior Vice President, Treasurer and

 
             Assistant Secretary

 
 
CLEAR CHANNEL COMMUNICATIONS, INC.
 
 
By:  /s/ Brian D. Coleman
 

 
Name:  Brian D. Coleman

 
Title:    Senior Vice President and Treasurer

 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
By:  /s/ Brad Hounsel
 

 
Name:  Brad Hounsel

 
Title:  Vice President

 
 
U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent and Financial Institution
 
 
By:  /s/ Brad Hounsel
 

 
Name:  Brad Hounsel

 
Title:  Vice President

 

Signature Page to the Escrow Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
U.S. BANK NATIONAL ASSOCIATION
13737 Noel Road, Suite 800
Dallas, Texas  75240
 
May 1, 2014
CCU Escrow Corporation
c/o Clear Channel Communications, Inc.
200 East Basse Road
San Antonio, Texas  78209
Attn:  Treasurer
 
Re:  Receipt of Escrow Amount
 
Ladies and Gentlemen:
 
U.S. Bank National Association, as escrow agent (the “Escrow Agent”), under the
Escrow Agreement, dated May 1, 2014 (the “Agreement”), among CCU Escrow
Corporation, Clear Channel Communications, Inc., U.S. Bank National Association,
as trustee, as Escrow Agent and as securities intermediary, hereby acknowledges
receipt pursuant to Section 2.1(a) of the Agreement of the Deposit as defined in
Section 2.1(a) of the Agreement.
 
U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent
 
 
 
By:  ________________________
 

 
Name: Brad Hounsel

 
Title: Vice President

 

A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ESCROW RELEASE CERTIFICATE
 
Reference is made to the Escrow Agreement, dated May 1, 2014 (as currently in
effect, the “Escrow Agreement”), by and among CCU Escrow Corporation (the
“Escrow Issuer”), Clear Channel Communications, Inc. (the “Company”), U.S. Bank
National Association, as trustee under the Indenture (the “Trustee”), U.S. Bank
National Association, as escrow agent (the “Escrow Agent”) and as securities
intermediary.  Capitalized terms used but not defined herein have the meanings
assigned to them in the Escrow Agreement (including by reference to the
Indenture).
 
The undersigned ____________________, in his or her capacity as
______________________ of the Company, and not in any individual capacity, does
hereby certify and agree on behalf of the Company that:
 
    (1)    the Refinancing Transaction will be consummated substantially
concurrently with the release of Escrow Property;
 
    (2)    the Company will become party to the Indenture substantially
concurrently with the release of Escrow Property, whereby the Company will
become the issuer of the Notes and will assume all of the obligations of the
Escrow Issuer under the Notes and the Indenture;
 
    (3)    no Default or Event of Default will occur and be continuing when the
Refinancing Transaction is consummated; and
 
    (4)    the Company is satisfied that the Release will not result in a
default or event of default under the Senior Credit Facilities.
 
Pursuant to the Escrow Agreement, the Company hereby authorizes and directs
release by the Escrow Agent of the Escrow Property as follows at 8:30 a.m. New
York Time on ________________, 2014:
 
    1)           To Goldman, Sachs & Co., an amount equal to the Initial
Purchaser Fee of $12,750,000 to the following account:
 
[GS Account Instructions]
 
    2)           To the Company (or as otherwise instructed by the Company
below), an amount equal to all remaining Escrow Property to the following
account:
 
[Company Account Instructions]
 
 
CLEAR CHANNEL COMMUNICATIONS, INC.
 
 
By:    ______________________
 

 
Name:

 
Title:


B-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
REDEMPTION RELEASE CERTIFICATE
 
Reference is made to the Escrow Agreement, dated May 1, 2014 (as currently in
effect, the “Escrow Agreement”), by and among CCU Escrow Corporation, Clear
Channel Communications, Inc. (the “Company”), U.S. Bank National Association, as
trustee under the Indenture (the “Trustee”), U.S. Bank National Association, as
escrow agent (“Escrow Agent”) and as securities intermediary.  Capitalized terms
used but not defined herein have the meanings assigned to them in the Escrow
Agreement (including by reference to the Indenture).
 
Pursuant to the Escrow Agreement, the Company hereby (i) certifies that it has
determined that the conditions to release of the Escrow Property pursuant to
Section 2.3(a) of the Escrow Agreement cannot be satisfied prior to the
Redemption Deadline with the use of commercially reasonable efforts by the
Company to satisfy such conditions, and (ii) authorizes and directs release by
the Escrow Agent of the Escrow Property:
 
(1)
to the Paying Agent in the amount of $______________, representing the sum of
(a) $850,000,000 (representing the aggregate principal amount of the Notes) and
(b) $___________ (representing the interest accrued on the Notes from May 1,
2014, to, but not including, _____________, 2014) as follows on _____________,
20141:

 
Paying Agent:
 
Wire Instructions:
     

 
 

(2)  to Escrow Corp. the remainder of the Escrow Property in the Escrow Account
of $__________________, pursuant to the following wiring instructions: 

 
 
Escrow Corp.:
 
Wire Instructions:
     



 
CLEAR CHANNEL COMMUNICATIONS, INC.
 
 
 
By:  ____________________
 

 
Name:

 
Title:




--------------------------------------------------------------------------------

 
1
Third Business Day after the Redemption Release Certificate is given.


C-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PERMITTED ESCROW INVESTMENTS
 
1)
investment in obligations issued or guaranteed by the United States government
or any agency thereof; and

 

2) any money market mutual funds that are registered with the SEC under the
Investment Company Act of 1940, as amended, and operated in accordance with Rule
2a-7 and that at the time of such investment are rated at least Aaa by Moody's
and/or AAA- by S&P, including such funds for which the Trustee or an affiliate
provides investment advice or other services. 

 
 
 

D-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1A
 
CERTIFICATE AS TO AUTHORIZED SIGNATURES OF CCU ESCROW CORPORATION
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of CCU Escrow
Corporation and are authorized to initiate and approve transactions of all types
for the Escrow Account established under the Escrow Agreement to which this
Exhibit E-1A is attached, on behalf of CCU Escrow Corporation
 
Name/Title
 
Specimen Signature
 
Brian D. Coleman
 
 
/s/ Brian D. Coleman
Name
 
Signature
Senior Vice President and Treasurer
   
Title
   
Hamlet T. Newsom, Jr.
 
/s/ Hamlet T. Newsom, Jr.
Name
 
Signature
Vice President, Associate General Counsel and Assistant Secretary
   
Title
         
Name
 
Signature
     
Title
         






E-1A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1B
 
CERTIFICATE AS TO AUTHORIZED SIGNATURES OF CLEAR CHANNEL COMMUNICATIONS, INC.
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Clear
Channel Communications, Inc. and are authorized to initiate and approve
transactions of all types for the Escrow Account established under the Escrow
Agreement to which this Exhibit E-1B is attached, on behalf of Clear Channel
Communications, Inc.
 
Name/Title
 
Specimen Signature
 
Brian D. Coleman
 
 
/s/ Brian D. Coleman
Name
 
Signature
Senior Vice President and Treasurer
   
Title
   
Hamlet T. Newsom, Jr.
 
/s/ Hamlet T. Newsom, Jr.
Name
 
Signature
Vice President, Associate General Counsel and Assistant Secretary
   
Title
         
Name
 
Signature
     
Title
   




E-1B-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
ESCROW ACCOUNT
 
U.S. Bank National Association
60 Livingston Ave., 3rd Floor
St. Paul, MN 55107 ABA#:  091000022
A/C #:  __________________
A/C Name:  Corporate Trust Clearing Account
FFC:  ____________ CCU Esc Corp
Attn:  Brad Hounsel 972-581-1622

